UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-26787-D Zynex, Inc. (Exact name of registrant as specified in its charter) NEVADA 90-0214497 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9 LONE TREE, COLORADO (Address of principal executive offices) (Zip Code) (303) 703-4906 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class SharesOutstandingasofNovember 13,2015 Common Stock, par value $0.001 ZYNEX, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I—FINANCIAL INFORMATION Page Item1. Financial Statements 3 Condensed Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 4 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the nine months ended September 30, 2015 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 6 Unaudited Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 21 PART II—OTHER INFORMATION Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities And Use of Proceeds 23 Item5. Other Information 23 Item6. Exhibits 24 SIGNATURES 25 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZYNEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT NUMBER OF SHARES) September 30, December31, (UNAUDITED) ASSETS Current Assets: Cash $ 41 $ 63 Accounts receivable, net Inventory, net Prepaid expenses 40 Income tax receivable — Total current assets Property and equipment, net Deposits 57 2 Intangible assets, net 82 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Line of credit $ $ Current portion of capital leases and other obligations 86 78 Accounts payable and income taxes payable Deferred revenue Accrued expenses Total current liabilities Capital leases and other obligations, less current portion Warranty liability 12 13 Total liabilities Stockholders’ (Deficit) Equity: Preferred stock; $.001 par value, 10,000,000 shares authorized, no shares issued or outstanding — — Common stock, $.001 par value, 100,000,000 shares authorized, 31,271,234 shares issued and outstanding 31 31 Paid-in capital Accumulated deficit ) ) Total Zynex, Inc. stockholders’ deficit ) ) Noncontrolling interest ) ) Total stockholders’ deficit ) ) Total liabilities andstockholders’ deficit $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 ZYNEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED, AMOUNTS IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) Three months ended Nine months ended Sept30, Sept30, Net revenue: Rental $ Sales Operating expenses: Cost of revenue - rental Cost of revenue - sales Cost of revenue - write-off of noncore inventory — — — Selling, general and administrative expense Income (loss) from operations ) ) ) Other income (expense): Interest expense ) Other income — 25 — 34 ) Income (loss) before income taxes ) ) ) Income tax benefit — Net income(loss) Plus: Net (income) loss – noncontrolling interest 2 ) 18 10 Net income (loss) – attributable to Zynex, Inc. $ ) $ $ ) $ ) Net income (loss) per share – attributable to Zynex, Inc.: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Weighted - average number of common shares outstanding: Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements. 4 ZYNEX, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT (UNAUDITED, AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA) Common Stock Paid-in Retained Noncontrolling Shares Amount Capital Deficit Interest Total January 1, 2015 $ 31 $ $ ) $ ) $ ) Employee stock-based compensation expense 67 67 Net loss ) ) ) September 30, 2015 $ 31 $ $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 ZYNEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED, AMOUNTS IN THOUSANDS) Nine months ended September 30, Cash flows from operating activities: Net cash provided by operating activities $ 82 $ Cash flows from investing activities: Sales of equipment — Change in inventory used for rental 63 Payments on contingent consideration — (4 ) Net cash provided by investing activities 63 Cash flows from financing activities: Net repayments on line of credit ) ) Payments on capital leases and other obligations ) ) Net cash used in financing activities ) ) Net decrease in cash ) (4 ) Cash at the beginning of the period 63 Cash at the end of the period $ 41 $ Supplemental cash flow information: Interest paid $ $ Income taxes paid (including interest and penalties) — $ 2 See accompanying notes to unaudited condensed consolidated financial statements. 6 ZYNEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, AMOUNTS IN THOUSANDS, EXCEPT NUMBER OF SHARES AND PER SHARE DATA) THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (1)UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AND MANAGEMENT’S PLANS Zynex, Inc. (a Nevada corporation) has its headquarters in Lone Tree, Colorado.The Company operates in one primary business segment, Electrotherapy and Pain Management Products.As of September 30, 2015, the Company has three active subsidiaries, Zynex Medical, Inc. (“ZMI,” a wholly-owned Colorado corporation), Zynex Monitoring Solutions Inc. (“ZMS,” a wholly-owned Colorado corporation) andZynex Europe, ApS (“ZEU,” a wholly-owned Denmark corporation). In June 2015, the Company had incorporated Pharmazy, Inc. (“Pharmazy”) as a wholly-owned subsidiary of ZMI to conduct the Company’s compound pharmacy operations previously conducted by ZMI, but through the date of the filing of this Form 10-Q, ZMI had not transferred any of the compound pharmacy assets to Pharmazy. The Company’s compound pharmacy operations continue as a division of ZMI dba Pharmazy. Beginning in April 2015, the Company stopped offering billing and consulting services to customers through its now inactive subsidiary Zynex Billing and Consulting, LLC (“ZBC,” an 80% owned Colorado limited liability company).In addition, the Company previously operated through a now inactive subsidiary Zynex NeuroDiagnostics, Inc. (“ZND,” a wholly owned Colorado corporation). Neither ZEU, ZMS nor Pharmazy have generated significant revenues at this point. The term “the Company” refers to Zynex, Inc. and its active and inactive subsidiaries.
